
	

113 HR 1743 IH: Big Oil Bailout Prevention Act of 2013
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1743
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Holt (for
			 himself, Mr. Grijalva,
			 Ms. Castor of Florida,
			 Ms. Slaughter,
			 Mrs. Capps,
			 Mr. Polis, and
			 Mr. Markey) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Oil Pollution Act of 1990 to require
		  responsible parties to pay the full cost of offshore oil spills, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Big Oil Bailout Prevention Act of
			 2013.
		2.Removal of limits on
			 liability for offshore facilities
			(a)In
			 generalSection 1004(a) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2704(a)) is amended—
				(1)in paragraph (2),
			 by inserting and after the semicolon;
				(2)by striking
			 paragraph (3); and
				(3)by redesignating
			 paragraph (4) as paragraph (3).
				(b)Conforming
			 amendmentsSection 1004(b)(2)
			 of the Oil Pollution Act of 1990 (33 U.S.C. 2704(b)(2)) is amended by striking
			 the second sentence.
			
